DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1 – 13 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Becker (US 2009/0224317), FIG. 14C, teaches a single metal 1 layer 1447 with contacts 1445/1449, but does not teach 3 separate layers as claimed, with the first metal layer above the interconnect (M2; 1457) only disposed to the sides of the gates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543. The examiner can normally be reached M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624